                            Case 1:20-cv-01827-NONE-JLT Document 12 Filed 04/19/21 Page 1 of 2


                        1 WILKE FLEURY LLP
                          DANIEL J. FOSTER (SBN 238012)
                        2 dfoster@wilkefleury.com
                          ISLAM M. AHMAD (SBN 302322)
                        3 iahmad@wilkefleury.com
                          400 Capitol Mall, Twenty-Second Floor
                        4 Sacramento, California 95814
                          Telephone:   (916) 441-2430
                        5 Facsimile:   (916) 442-6664

                        6 Attorneys for DEFENDANT SIERRA PACIFIC
                          MORTGAGE, INC.
                        7

                        8                                    UNITED STATES DISTRICT COURT

                        9                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                    10

                    11 TAUNYA         DONAHOE     and CURTIS                     Case No. 1:20-CV-01827
                       DONAHOE, individually and behalf of all
                    12 others similarly situated,                                STIPULATION AND ORDER TO
                                                                                 EXTEND TIME TO ANSWER
                    13                         Plaintiffs,                       COMPLAINT
                                                                                 (Doc. 11)
                    14                  v.

                    15 SIERRA PACIFIC MORTGAGE, INC.; and
                       DOES 1-10, INCLUSIVE,
                    16
                                    Defendant.
                    17

                    18                  Plaintiffs TAUNYA DONAHOE and CURTIS DONAHOE (“Plaintiffs”), on the one hand,

                    19 and Defendant SIERRA PACIFIC MORTGAGE COMPANY, INC. (“Defendant”), on the other

                    20 hand, HEREBY STIPULATE AND AGREE that Defendant may have until May 28, 2021 to file a

                    21 responsive pleading to Plaintiffs’ Complaint.

                    22                  Furthermore, Plaintiffs, on the one hand, and Defendant, on the other hand, HEREBY

                    23 STIPULATE AND AGREE to postpone the initial disclosures and discovery plan pursuant to

                    24 Federal Rules of Civil Procedures Rule 26 until June 15, 2021.

                    25                  In light of the recent United States Supreme Court decision in Facebook, Inc. v. Duguid

                    26 (2021) ___U.S.___ [28 Fla.L.Weekly Fed.S. 721, new case law is appliable to this action that
                    27 potentially impacts its merits and the ongoing settlement negotiations. Duguid is significant because

                    28 it addressed the issue of what makes a device an automatic telephone dialing system (“ATDS”).
W I L KE F L EURY LLP
 ATTORNEYS AT LAW           2746401.1
   SACRAMENTO
                                         STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO ANSWER COMPLAINT
                            Case 1:20-cv-01827-NONE-JLT Document 12 Filed 04/19/21 Page 2 of 2


                        1 Usage of an ATDS is a necessary element for a claim under the Telephone Consumer Protection

                        2 Act. The parties intend to meet and confer regarding the impact of Duguid, its effect on the potential

                        3 motion to dismiss and to strike pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6), Rule

                        4 12(f), and Rule 23(d)(1)(D), and continue engaging in settlement negotiations.

                        5               This is the third stipulation for an extension of time between the parties. Accordingly,

                        6 pursuant to Local Rule 144(a), approval of this stipulation is required by the Court.

                        7 DATED: April 16, 2021                            WILKE FLEURY LLP

                        8

                        9
                                                                           By:
                    10                                                                            ISLAM M. AHMAD
                                                                                       Attorneys for Defendant, SIERRA PACIFIC
                    11                                                                      MORTGAGE COMPANY, INC.
                    12

                    13 DATED: April 16, 2021                               LAW OFFFICES OF TODD M. FRIEDMAN, P.C.

                    14

                    15                                                     By:             Todd M. Friedman
                                                                                                TODD M. FRIEDMAN
                    16
                                                                                        Attorneys for TAUNYA DONAHOE and
                    17                                                                           CURTIS DONAHOE

                    18                                                        ORDER
                    19                  Based upon the stipulation of the parties, the Court ORDERS:
                    20                  1.     The defendant SHALL file the responsive pleading no later than May 28, 2021;
                    21                  2.     The scheduling conference is CONTINUED to July 13, 2021 at 9:00 a.m.
                    22                  This is the second stipulation the Court has granted (Doc. 10) and the third time the parties
                    23 have extended the deadline for the responsive pleading. Thus, the Court does not anticipate granting

                    24 any further extensions of time.

                    25

                    26 IT IS SO ORDERED.
                    27
                                Dated:        April 17, 2021                               _ /s/ Jennifer L. Thurston
                    28                                                        CHIEF UNITED STATES MAGISTRATE JUDGE
W I L KE F L EURY LLP
 ATTORNEYS AT LAW
   SACRAMENTO
                            2746401.1                                            -2-
                                                     STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
